UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. ELITE ENERGIES, INC. (Exact name of registrant as specified in its charter) Delaware 333-168184 26-3936718 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 848 Stewart Drive, Suite 101 Sunnyvale, California 94085 (Address of principal executive offices) (888) 209-9909 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Securities Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of the Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Exchange Act Rule12b-2). Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes¨Nox As of the last business day of the registrant’s most recently completed second fiscal quarter, there was no active public trading market for our common stock. As of June 27, 2012, the registrant had 30,340,955 shares of its common stock issued and outstanding. Documents Incorporated by Reference: None. TABLE OF CONTENTS PAGE PART I ITEM 1. Business 2 ITEM 1A. Risk Factors 3 ITEM 2. Properties 6 ITEM 3. Legal Proceedings 6 ITEM 4. Mine Safety Disclosures 6 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 6 ITEM 6. Selected Financial Data 7 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 10 ITEM 8. Financial Statements and Supplementary Data 10 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 11 ITEM 9A. Controls and Procedures 11 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 12 ITEM 11. Executive Compensation 15 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 17 ITEM 14. Principal Accounting Fees and Services 18 PART IV ITEM 15. Exhibits, Financial Statement Schedules 19 SIGNATURES 20 FORWARD LOOKING STATEMENTS This annual report contains forward-looking statements. Forward-looking statements are projections of events, revenues, income, future economic performance or management’s plans and objectives for our future operations. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: ● the uncertainty of profitability based upon our history of losses; ● risks related to failure to obtain adequate financing on a timely basis and on acceptable terms to continue as going concern; ● risks related to our international operations and any currency exchange fluctuations; and ● other risks and uncertainties related to our business plan and business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. References in this annual report to “we”, “us”, “our”, the “Company” refer to Elite Energies, Inc., unless otherwise indicated. References to China or the PRC refer to the People’s Republic of China. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. All references to “common stock” refer to the common shares in our capital stock. 1 PART I ITEM 1.BUSINESS Business Overview We were originally formed on March 28, 2008 under the name “Global ePlatform Technologies Inc.” We had no operations after inception and in December 2008, our corporate name was changed to Elite Energies, Inc. to reflect our business operations as described below. We have developed two types of businesses, one is energy saving related products and the other one is green building material retail and wholesale distribution. The energy saving operation is investing in efficient energy, such as light-emitting diodes (LED) lights. The other one is distributing environmentally friendly building materials. Due to the energy crises and the concern on environmental impact by the general public, we aim to capture these opportunities of the growing business segments presented. We are the holding company and have incorporated a wholly owned California subsidiary corporation, Elite Renewable Energies Technology, Inc. (“ERET”) as the operating arm. Both the Company and ERET are located and operated out of Sunnyvale, California, USA. In August 2009, ERET has invested in Quality Green Building Supplies, Inc. (“QGBS”), a California Corporation. QGBS was established on July 2009, and is operating as agreen building materials wholesaler in the San Francisco Bay Area.ERET paid $330,000 to acquire 50.52% of QGBS ownership.The financial statements of QGBS are included in the consolidated financial statements because of the Company’s majority ownership (50.52%) and control over QGBS. As a building material wholesaler, QGBS plans to source and discretely select the best manufacturers with high quality, reliable and price sensible products. With the help of our technical advisors and merchandisers, we may enhance the users interface or even certain technical aspects of our product lines to accommodate each targeted market and ultimately develop products with our own brand name. The equity ownership of QGBS is an integral part of ERET’s marketing strategy designed to congregate small to medium sized distributors in the sales channel and general construction fields across the United States in order to form a larger distribution network program, called “Elite Energies Distributors” (“EED”). This EED Program will provide product information, marketing and sales materials to distributors to exploit and make a way into their local markets and in turn help ERET quicklypenetrate intothe United States market. On June 7, 2011, the Company established a wholly-owned Hong Kong subsidiary, Elite Energies International Limited (“EEIL”), to operate and manage all the Company’s potential business activities in Hong Kong and China market. The HK operation is going to prepare to work with strategic partners that will be beneficial to the Company. Market Opportunities The economy in 2011 was not encouraging, petroleum is hovering around $95 per barrel in June 2012, and it is anticipated that the price will not slip back at the near future. The impact has slowed down our business overall, however, we are looking for other opportunities in the high tech and industry gas business in China. 2 Competition We bundle our own unique building products and LED as a package to better fit our own distribution channels as well as to distinguish ourselves from competitors. There are many small to medium size hardware stores in the market place and major nationwide building materials chain stores, such as Home Depot, Price Club, Lowe, Orchard, Sears, Target and many others that are selling similar products and services.Our advantage is direct import from overseas manufacturers without any middleman or agency fees. Employees As of the date hereof, together with QGBS, we have eight employees. Legal Proceedings In the normal course of our business, we may periodically be subject to various lawsuits.However, there is currently no legal action pending against the Company, nor, to our knowledge, any such proceedings contemplated. ITEM 1A.RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in thisannual reportbefore investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Please note that throughout this annual report, the words “we”, “our”, “us”, or “Elite Energies” refer to the Company and its subsidiaries. Risks Related to Our Business WE HAVE A LIMITED OPERATING HISTORY THAT YOU CAN USE TO EVALUATE US, AND THE LIKELIHOOD OF OUR SUCCESS MUST BE CONSIDERED IN LIGHT OF THE PROBLEMS, EXPENSES, DIFFICULTIES, COMPLICATIONS AND DELAYS FREQUENTLY ENCOUNTERED BY A SMALL DEVELOPING COMPANY. We were incorporated in Delaware on March 28, 2008. We have no significant financial resources and limited revenues to date. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company starting a new business enterprise and the highly competitive environment in which we operate. Since we have a limited operating history, we cannot assure you that our business will be profitable or that we will ever generate sufficient revenues to meet our expenses and support our anticipated activities WE HAVE LIMITED OPERATING HISTORY AND FACE MANY OF THE RISKS AND DIFFICULTIES FREQUENTLY ENCOUNTERED IN NEW AND RAPIDLY EVOLVING MARKET. We have limited operating history.We are facing many of the risks and difficulties encountered in rapidly evolving markets.These risks include the ability to: ●Commercialize our products; ●Increase awareness ofour brand names; ●Strengthen customer loyalty; ●Maintain current strategic relationships, and develop new strategic relationships; ●Respond effectively to competitive pressures; ●Continue to develop and upgrade technology; and ●Attract, retain and motivate qualified personnel. 3 WE CURRENTLY DO NOT HAVE CONTRACT WITH ANY OF OUR SUPPLIERS AND CUSTOMERS. ALTHOUGH WE MAINTAIN A GOOD RELATIONSHIP WITH THEM, THERE IS NO ASSURANCE THAT OUR SUPPLIERS WILL CONTINUE TO PROVIDE US THE PRODUCTS OR THE CUSTOMERS WILL CONTINUE TO PURCHASE GOODS FROM US, WHICH COULD MATERIALLY ADVERSELY AFFECT OUR OPERATIONS AND REVENUES. The Company purchased approximately 84% of goods from one major vendor, Xiangxing Science & Trade Co., Ltd. for the year ended March 31, 2012 and purchased approximately 92% of goods from two major vendors, Jiangmen Pioneer Import & Export Co., Ltd. and Art Make Co., Ltd., for the year ended March 31, 2011. The Company has three customers, Whole Wood, Kingway Construction Supply, Inc. and Sincere Hardware Supply accounting for approximately 43% of the sales for the year ended March 31, 2012. The Company also has three customers Sincere Hardware Supply, Kingway Cabinet Outlet Inc. and Kingway Construction Supply Inc, which account for approximately 61% of the Company’s trade accounts receivable as of March 31, 2012. The Company also has five customers, Best Forest Products, Inc., CBS Building Supply Inc., Kingway Cabinet Outlet Inc., Kingway Construction Supply Inc. and Sincere Hardware Supply, which account for approximately 72% of the Company’s trade accounts receivable as of March 31, 2011. Although we maintain a good relationship with them, there is no assurance that the vendors will continue to provide us products in the future or the customers will continue to purchase goods from us. If due to any reason that they decide to discontinue their relationship with us, it could materially adversely affect our operations and revenues. OUR PRODUCTS ARE MANUFACTURED BY SUPPLIERS IN THEPRC AND CERTAIN POLITICAL, ECONOMIC AND SOCIAL FACTORS RELATING TO OPERATING IN THE PRC COULD ADVERSELY AFFECT OUR SUPPLIES AND BUSINESS OPERATIONS. Our products are currently manufactured by suppliers in the PRC. The PRC is transitioning from a planned economy to a market economy. While the PRC government has pursued economic reforms since its adoption of the open-door policy in 1978, a large portion of the PRC economy is still operating under five-year plans and annual state plans. Through these plans and other economic measures, such as control on foreign exchange, taxation and restrictions on foreign participation in the domestic market of various industries, the PRC government exerts considerable direct and indirect influence on the economy. Many of the economic reforms carried out by the PRC government are unprecedented or experimental, and are expected to be refined and improved. Other political, economic and social factors can also lead to further readjustment of such reforms. This refining and readjustment process may not necessarily have a positive effect on the operations or future business development of our PRC suppliers. Our PRC suppliers’ operating results may be adversely affected by changes in the PRC’s economic and social conditions as well as by changes in the policies of the PRC government, such as changes in laws and regulations (or the official interpretation thereof), measures which may be introduced to control inflation, changes in the interest rate or method of taxation, and the imposition of restrictions on currency conversion in addition to those described below, which in turn, may adversely affect the supplies of our products and therefore our business operations. WE DEPEND ON OUR KEY MANAGEMENT PERSONNEL AND THE LOSS OF THEIR SERVICES COULD ADVERSELY AFFECT OUR BUSINESS. We consider our current directors and officers to be essential to the success of the business. None of these individuals are currently subject to a written employment agreement and we do not maintain key life insurance on them.Although they have not indicated any intention of leaving us, the loss of any one of these individuals for any reason could have a very negative impact on our ability to fulfill our business plan as each officer has specific product and industry knowledge that would be difficult to replicate. THE CONTINUED DEVELOPMENT AND COMMERCIALIZATION OF OUR PRODUCTS WILL REQUIRE A COMMITMENT OF SUBSTANTIAL FUNDS. Our capital requirements will depend on many factors, including but not limited to, the costs and timing of our development and launch activities, the success of our development efforts, the costs and timing of the expansion of our sales and marketing activities. The extent to which our existing and new products will gain market acceptance will be based upon our ability to maintain existing collaborative relationships and enter into new collaborative relationships, competing product developments. Progress of our commercialization efforts and the commercialization efforts of our competitors, costs involved in acquiring, prosecuting, maintaining, enforcing and defending intellectual property claims, developments related to regulatory issues, and other factors.We estimate that it will require a substantial investment to launch additional products with significant marketing efforts in our target market and to implement our business plan. 4 WE DEPEND ON A MAJOR SUPPLIER, THE LOSS OF WHICH COULD MATERIALLY ADVERSELY AFFECT OUR OPERATIONS AND REVENUES. We depend on one major supplier, Xiangxing Science & Trade Co., Ltd., which provided approximately 84% of our goods for the year ended March 31, 2012. Our reliance on this supplier involves several risks, including a potential inability to obtain an adequate supply of goods and an increase in price if we are unable to negotiate favorable pricing terms with new suppliers. Therefore, if we are unable to maintain a relationship with the vendor for any reason, such loss would have a material adverse effect on our business, financial condition and results of operations. WE MAY INCUR SIGNIFICANT COSTS TO BE A PUBLIC COMPANY TO ENSURE COMPLIANCE WITH U.S. CORPORATE GOVERNANCE AND ACCOUNTING REQUIREMENTS AND WE MAY NOT BE ABLE TO ABSORB SUCH COSTS. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly.We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage.As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs.In addition, we may not be able to absorb these costs of being a public company which will negatively affect our business operations. OUR OFFICERS AND DIRECTORS BENEFICIALLY OWN A SIGNIFICANT AMOUNT OF THE OUTSTANDING COMMON STOCK AS OF THE DATE OF THIS FILING AND COULD TAKE ACTIONS DETRIMENTAL TO YOUR INVESTMENT FOR WHICH YOU WOULD HAVE NO REMEDY. Our officers and directors beneficially own approximately 67.38% of the outstanding common stock as of the date of this filing. They will continue to have the ability to substantially influence the management, policies, and business operations. In addition, the rights of the holders of our common stock will be subject to, and may be adversely affected by, the rights of holders of any preferred stock that may be issued in the future. WE MAY NEVER ISSUE DIVIDENDS. We did not declare any dividends for the years ended March 31, 2012 and 2011. Our Board of Directors does not intend to distribute dividends in the near future.The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant.There is no assurance that future dividends will be paid, and, if dividends are paid, there is no assurance with respect to the amount of any such dividend. FUTURE ACQUISITIONS MAY HAVE AN ADVERSE EFFECT ON OUR ABILITY TO MANAGE OUR BUSINESS. If we are presented with appropriate opportunities, we may acquire complementary technologies companies.Future acquisitions would expose us to potential risks, including risks associated with the assimilation of new technologies and personnel, unforeseen or hidden liabilities, the diversion of management attention and resources from our existing business and the inability to generate sufficient revenues to offsetthe costs and expenses of acquisitions.Any difficulties encountered in the acquisition and integration process may have an adverse effect on our ability to manage our business. 5 Risks Related to Our Common Stock OUR COMMON STOCK IS CONSIDERED A PENNY STOCK, WHICH IS SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. ITEM 2.PROPERTIES Our business office is located at 848 Stewart Dr., Suite 101, Sunnyvale, California, 94085.The office is about 250 square feet and we pay rent of $100 per month to occupy this location. QGBS, one of our subsidiaries, leased an office and warehouse in San Leandro, California for its green building materials operation. The warehouse is about 23,500 square feet and is located at 2756 Alvarado St, Unit E and F, San Leandro, Alameda, California 94577. The monthly rent for the warehouse is $7,479 and the lease will expire on October 31, 2012. We will work to renew the lease in favorable terms before the current lease expires. We have no other properties and at this time have no intention to acquire any properties. ITEM 3.LEGAL PROCEEDINGS We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is quoted on the OTCQB under the symbol “EENR”. The OTCQB is a quotation service that displays real-time quotes, last-sale prices, and volume information in over-the-counter equity securities. The OTCQB is the venture market place for companies that are current in their reporting with a U.S. regulator. There are no financial or qualitative standards to be quoted on the OTCQB. There is presently limited public trading of our shares of common stock on the OTCQB. We can provide no assurance that our shares of common stock will be traded actively on the OTCQB. Holders of Our Common Stock As of the date of this report, in accordance with our transfer agent records, we had 55 shareholders holding 30,340,955 shares of our common stock. Stock Option Grants To date, we have not granted any stock options. 6 Dividends Since inception we have not paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board ofDirectors may deem relevant. Transfer Agent and Registrar Globex Transfer, LLC is currently the transfer agent for our common stock. Its address is 780 Deltona Blvd., Suite 202, Deltona, FL 32725. Its phone number is (813) 344-4490. Securities Authorized for Issuance Under Equity Compensation Plans We presently do not have any equity based or other long-term incentive programs. In the future, we may adopt and establish an equity-based or other long-term incentive plan if it is in the best interest of the Company and our stockholders to do so. ITEM 6.SELECTED FINANCIAL DATA As a smaller reporting company, we are not required to provide disclosure pursuant to this item. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This section of this Form 10-K includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Business Overview Elite Energies, Inc. is the holding company and has incorporated a wholly owned California subsidiary corporation, Elite Renewable Energies Technology, Inc. (“ERET”) as the operating subsidiary. We are a Delaware corporation investing in energy saving related products such as LED lighting and environmentally friendly building materials. ERET, through its subsidiaries, focuses on conducting a broad base of activities and products such as selling exterior lighting systems which can increase efficient energy uses with decreased energy consumption, such as, selling solar LEDs for outdoor lightings. On the green building material, we are targeting builders and general contractors as our customers. However, at the beginning of 2012, we have remodeled a portion of our warehouse to become a showroom, and expect to also attract retail customers. Plan of Operation Over the next fiscal year we intend to do the following: We are still working on the trade mark approval, since there are quite a few brand names using “Elite” as their trade mark. We may have to change the details of our application in order to get the approval. Once the trademark is issued, we will be able to add the brand name on our quality products and it will differentiate and promote our products in the market. 7 We are exploring the opportunity in variety of industrial gas resale in PRC. Our HK subsidiary, EEILis expecting to sign a letter of intent (“LOI”) with ChenZhou XuHui QiTi (an industry gas manufacturing company located in Chen Zhou, Hunan), for using XuHui’s brand name to operate gas trading in Hunan Province. This will be our major business objective for our on-goingoperation. We will hire consultants and an appropriate appraiser to study the industrial gas industry business in PRC and evaluate ChenZhou XuHui QiTi’s value. Based on the result of the study and appraisal reports, the Board will evaluate and vote for acquisition of XuHui.Since our Chairwoman Mrs. Liu has years of experience in the industrial gas business, she can greatly assist us in exploring potential opportunity in this industry. Elite plans to change its name to “Elite Universal Holdings, Inc.”, upon approval from all directors, the majority of the shareholders, and the government regulators. Elite is also exploring at other high tech company in China for potential business opportunity. Result of Operations We believe the percentage relationship between Revenues and major categories in the Consolidated Statements of Operations presented below are important in evaluating the performance of our business operations. % of Revenues Revenues- Trade, net of returns % % Related parties Cost of Revenue Gross profit Operating expenses Payroll expenses General and administrative Rent and utilities Legal and professional fees Total operating expenses Other income/(expenses) Interest income Interest under capital leases Note interest Total other income/(expenses) Loss before income taxes Provision for income taxes - - Net loss Less: Net loss attributable to noncontrolling interest Net loss attributable to Elite Energies, Inc. % % Note: Certain percentages may not sum to totals due to rounding. For an understanding of the significant factors that influenced our performance during the past two years, the following discussion should be read in conjunction with the Consolidated Financial Statements and the Notes to Consolidated Financial Statements presented in this report. 8 Revenue: Our revenue was mainly generated from the sales of environmentally friendly building materials, primarily hardwood floors, to the customers through our 50.52% owned subsidiary QGBS. For the year ended March 31, 2012, we generated $969,494 in revenue, representing a decrease of $109,410, or 10.1%, compared to the revenue of $1,078,904 during the year ended on March 31, 2011. The decrease of our revenue is due to suppliers from China failing to comply with the shipping schedule during the second quarter of the current fiscal year. Cost of Revenue: Our cost of revenue includes expenses mainly related to the products sold. Our cost of revenue was $864,533 for the year ended March 31, 2012, compared to $834,426 for the year ended March 31, 2011, representing an increase of $30,107 or 3.6%. The increase of cost of revenue is primarily due to the provision for inventory obsolescence of $70,437 recorded and higher purchase costs during the year ended March 31, 2012 as compared to the year ended March 31, 2011. Payroll expenses: The payroll expenses were $184,768 for the year ended March 31, 2012 and $159,262 for the year ended March 31, 2011, representing an increase of $25,506, or 16.0%. The increase was primarily due to the hiring of one new employee to perform our daily operations. During the year ended March 31, 2012, together with QGBS, we have 8 employees. General and Administrative Expenses: General and administrative expenses include depreciation, licenses, advertising, travel and state franchise taxes. Our general and administrative expenses were $66,183 for the year ended March 31, 2012, compared to $118,731 in the year ended March 31, 2011, representing a decrease of $52,548, or 44.3%, which was primarily due to lower expenses relating to the public offering for the year ended March 31, 2012 as compared to the year ended March 31, 2011. Rent and utilities: Rent and utilities were $95,196 for the year ended March 31, 2012, compared to $94,615 in the year ended March 31, 2011, representing an increase of $581, or 0.6%. Currently we lease a corporate business office in Sunnyvale, California, as well as a warehouse in San Leandro, California, for our subsidiary QGBS’s green building material operation. Legal and professional fees: Legal and professional fees were $107,668 for the year ended March 31, 2012 and $141,608 for the year ended March 31, 2011, representing a decrease of $33,940, or 24.0%. The decrease was primarily attributable to lower accounting fees and legal fees relating to the public offering for year ended March 31, 2012 as compared to the year ended March 31, 2011. LIQUIDITY AND CAPITAL RESOURCES Since inception, we have incurred recurring losses and have an accumulated deficit of $556,674 through March 31, 2012. We have financed our operations primarily through the sale of common stocks and proceeds from shareholders’ loans to subsidiary. As of March 31, 2012, the Company’s current assets were $460,545 and current liabilities were $246,684, and total cash was $34,793. YearEnded March 31, 2012 YearEnded March 31, 2011 Net cash used in operating activities $ ) $ ) Net cash used in investing activities ) ) Net cash provided by financing activities Net (decrease) in cash ) ) Cash, Beginning of Year Cash, Ending of Year $ $ The Company had cash used in operating activities for the year ended March 31, 2012 of $239,715 and cash used in operating activities equal to $284,059 for the year ended March 31, 2011. The decrease was primarily a result of the decrease in inventory levels. The Company had net cash used in investing activities of $11,944 and $15,908 for the year ended March 31, 2012 and 2011, respectively.The decrease was primarily due to less capital expenditure. 9 The Company had net cash provided by financing activities of $243,801 and $199,502 for the year ended March 31, 2012 and 2011, respectively. The increase was primarily due to the proceeds from issuance of common stock in April 2011. We believe that we will need additional funding to satisfy our cash requirements for the next twelve months. We will continue to monitor our expenditures and cash flow position by reducing operating costs, improving operating profitability, controlling inventory levels, working with vendors and other creditors to accept more favorable payment terms, and through seeking additional financing funding. On June 13, 2012, the Board unanimously approved the issuance of shares to its Directors in order to raise funds for the Company’s operations. However, completion of our plan of operation is subject to attaining adequate revenue and additional investors’ funding. We cannot assure investors that additional financing will be available. In the absence of additional financing, we may be unable to proceed with our business plan. GOING CONCERN As reflected in the accompanying consolidated financial statements, the Company had a net loss of $256,353, used $239,715 of cash in operating activities during the year ended March 31, 2012, and has an accumulated deficit of $556,674 at March 31, 2012.This raises substantial doubt about its ability to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company’s ability to raise additional capital and implement its business plan.The consolidated financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management believes that actions presently being taken to raise additional capital and implement its business plan will provide the opportunity for the Company to continue as a going concern. OFF-BALANCE SHEET ARRANGEMENTS We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). CRITICAL ACCOUNTING POLICIES The discussion and analysis of our results of operations and liquidity and capital resources are based on our consolidated financial statements, which have been prepared in accordance with GAAP. In connection with the preparation of our consolidated financial statements, the Company is required to make assumptions and estimates about future events, and apply judgments that affect the reported amounts of assets, liabilities, revenue, expenses, and the related disclosures. The assumptions, estimates and judgments included within these estimates are based on historical experience, current trends and other factors we believe to be relevant at the time the condensed consolidated financial statements were prepared. On a regular basis, the accounting policies, assumptions, estimates and judgments are reviewed to ensure that the consolidated financial statements are presented fairly and in accordance with GAAP. However, because future events and their effects cannot be determined with certainty, actual results could differ from the assumptions and estimates, and such differences could be material. We discussed accounting policies and assumptions that involve a higher degree of judgment and complexity within Note 2 to the consolidated financial statements included in this annual report. Management believes that the application of these policies on a consistent basis enables us to provide useful and reliable financial information about our Company’s operating results and financial condition. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable because we are a smaller reporting company. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 10 ELITE ENERGIES, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS (Stated in US dollars) CONTENTS PAGES REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2 F-3 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED MARCH 31, 2 F-4 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED MARCH 31, 2 F-5 CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2 F-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2 F-7 – F-14 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Elite Energies, Inc. & Subsidiaries: We have audited the accompanying consolidated balance sheets of Elite Energies, Inc. & Subsidiaries as of March 31, 2012 and 2011, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended.These consolidated financial statements are the responsibility of Elite Energies, Inc. & Subsidiaries’ management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Elite Energies, Inc. & Subsidiaries as of March 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the entity will continue as a going concern.As discussed in Note 12 to the consolidated financial statements, the entity has suffered recurring losses from operations that raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 12.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Mah & Associates, LLP San Francisco, California June 29, 2012 F-2 ELITE ENERGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2011 ASSETS Current Assets Cash $ $ Trade receivables - Others, net Related parties Inventory, net Prepaid expenses Total Currents Assets Deposit Property and Equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Trade payables - Others $ $ Related parties Accrued expenses - Related parties - Interest Others Obligations under capital leases- current Directors' loans Loan from unrelated party Stockholder loansto subsidiaries Total Current Liabilities Obligations under capital leases- noncurrent - Total Liabilities Commitments Stockholders' Equity Common stock, authorized 50,000,000 shares, par value $0.000001,30,340,955 sharesand 26,340,955 shares issued and outstanding on March 31, 2012 and March 31, 2011, respectively 30 26 Additional paid-in-capital Accumulated deficit ) ) Total Elite's Stockholders' Equity Noncontrolling Interest Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 ELITE ENERGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED MARCH 31, 2 Years ended March 31, Revenues- Trade, net of returns $ $ Related parties Cost of Revenue Gross profit Operating expenses Payroll expenses General and administrative Rent and utilities Legal and professional fees Total operating expenses Other income/(expenses) Interest income 8 Interest under capital leases ) ) Note interest ) ) Total other income/(expenses) ) ) Loss before income taxes ) ) Provision for income taxes - - Net loss ) ) Less: Net loss attributable to noncontrolling interest ) ) Net loss attributable to Elite Energies, Inc. $ ) $ ) Loss per Share - Basis and Diluted $ ) $ ) Weighted average number of common shares outstanding during the period - Basis and Diluted The accompanying notes are an integral part of these consolidated financial statements. F-4 ELITE ENERGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE YEARS ENDED MARCH 31, 2 Total Elite's Total Common Stock Paid in Subscription Accumulated Stockholders' Noncontrolling Stockholders' Shares Amount Capital Receivable Deficit Equity Interest Equity Balance, April 1, 2010 $
